Citation Nr: 1332068	
Decision Date: 10/04/13    Archive Date: 10/21/13

DOCKET NO.  10-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


 THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to right leg, back, right shoulder, and right hip disabilities.

3.  Entitlement to a right shoulder disorder, to include as secondary to service-connected right femur and patellar fracture.

4.  Entitlement to an increased evaluation for a right total knee arthroplasty with a history of right femur fracture and patellar fracture, currently assigned a 30 percent evaluation.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip.

6.  Entitlement to an initial evaluation in excess of 10 percent for mechanical low back pain.  

7.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to January 1986 and from August 1986 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, July 2009, and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran subsequently relocated, and jurisdiction of his case was subsequently transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board sought clarification from the Veteran regarding whether he still wanted a hearing.  In September 2013, his representative responded and indicated that the Veteran wanted to appear at a hearing before the Board via video conference at his local regional office.

The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, these matters are hereby REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


